DETAILED ACTION
This communication is in response to the Application and Amendment filed on 12/03/2019 and 11/25/2020, respectively. Claims 1-21 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 and 21 are objected to because of the following informalities: 
Regarding Claim 2, the text is formatted incorrectly, needs to be separated from Claim 1 and needs to include a claim status e.g. “(Previously Presented)”
Regarding Claim 21, CPU should be defined as “central processing unit (CPU)”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et. al. (US Patent Document 2019/0287552 A1), hereinafter Wu,
Regarding Claim 21, Wu teaches:
A remote control apparatus, comprising: (Wu, Figure 8, Paragraph 112: Computer system/server 12 [as remote controller] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12)
a microphone; (Wu, Figure 5: microphones MIC1, MIC2, or MICn)
a communication interface; (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22;
a first processor operatively configured to maintain an active state in a low power mode of the remote control apparatus; and (Wu, Paragraph 107: one or more processors or processing units 16; Figure 2, Paragraph 14: speech detecting unit [as first processor] located on a smart device performing speech signal detection in real time [as maintaining active state]; Paragraph 33: speech detecting unit comprises at least two microphones; speech detecting unit 
a second processor configured to maintain an inactive state in the low power mode, (Wu, Figure 2, Paragraph 15: algorithm unit [as second processor] located on the smart device and being in a standby state [as inactive state])
wherein the first processor, based on sensing a sound signal in a specific frequency band through the microphone in the low power mode, is configured to transmit a trigger signal for activating the second processor and the sensed sound signal to the second processor, (Figure 4, Step 401: An algorithm unit [as second processor] located on the smart device obtains an awakening signal [as transmitted trigger signal] sent from a speech detecting unit [as first processor] located on the smart device, converts from a standby state into an activated state [as activating second processor], the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as sensing sound signal]; Paragraph 28: awakening signal sent from any microphone)
wherein the second processor includes a volatile memory in which booting data used to convert the second processor into an active state is stored; and (Wu, Paragraph 110: memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM))
wherein the second processor comprises a circuit configured to supply power to the memory in the inactive state. (Wu, Paragraph 68: any microphone detects the awakening word, it sends an awakening signal, for example a high voltage [as supply power via circuit], to pull 
a main CPU configured to, based on receiving the trigger signal, activate the second processor based on the booting data; (Wu, Paragraph 113: The processor 16 [as CPU] executes various function applications and data processing by running programs [as booting data] stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor])
wherein the second processor, based on being activated, is configured to recognize the sound signal received from the first processor and transmit a command corresponding to the sound signal to an external apparatus through the communication interface, and (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to recognize the sound signal received], and sends a processed speech signal to a control system [as transmits via communication interface] of the smart device [as to transmit a command corresponding to the sound signal], to complete a corresponding control operation; Paragraph 64: The control 
wherein the volatile memory of the second processor is configured to maintain an active state by receiving power even in the low power mode. (Wu, Paragraph 15: algorithm unit [as second processor and connected to memory] being in a standby state [as low power mode]; Figure 4, Step 401: An algorithm unit located on the smart device obtains an awakening signal sent from a speech detecting unit located on the smart device, converts from a standby state into an activated state [as maintain an active state])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-6, 8-16, 18--20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Sun et. al. (US Patent Document US 2016/0171976 A1), hereinafter Sun. 
Regarding Claim 1 and 11, Wu teaches:
An electronic apparatus, comprising: (Wu, Paragraph 103: system for implementing a far-field speech function; Paragraph 45: far-field speech function implemented on smart device e.g. smart TV [as electronic apparatus])
a microphone; (Wu, Figure 5: microphones MIC1, MIC2, or MICn)
a first processor operatively coupled to the microphone and configured to maintain an active state in a low power mode of the electronic apparatus; and (Wu, Paragraph 107: one or more processors or processing units 16; Figure 2, Paragraph 14: speech detecting unit [as first processor] located on a smart device performing speech signal detection in real time [as maintaining active state]; Paragraph 33: speech detecting unit comprises at least two microphones; speech detecting unit may be a microphone unit having an awakening function and low power consumption [as low power mode])
a second processor configured to maintain an inactive state in the low power mode, (Wu, Figure 2, Paragraph 15: algorithm unit [as second processor] located on the smart device and being in a standby state [as inactive state])
wherein the first processor, based on sensing a sound signal in a specific frequency band through the microphone in the low power mode, is configured to control the electronic apparatus to transmit a trigger signal to the second processor to activate the second processor, and (Wu, Figure 4, Step 401: An algorithm unit [as second processor] located on the smart device obtains an awakening signal [as transmitted trigger signal] sent from a speech detecting 
wherein the second processor includes a memory configured to receive power in the low power mode, the second processor configured to be activated based on data stored in the memory based on the trigger signal, and to perform speech recognition regarding the sound signal received from the microphone. (Wu, Figure 2, Paragraph 15: algorithm unit being in a standby state [as low power mode]; Paragraph 107: the computer system/server 12 includes one or more processors or processing units 16 [as second processor or algorithm unit], a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16. Paragraph 113: processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4.; Figure 4: algorithm unit performs arithmetic processing [as speech recognition] for the obtained speech signal)
Wu does not teach:
A sound signal in a specific frequency band
However, Sun teaches:
A sound signal in a specific frequency band (Sun, Paragraph 53: In the sub-band voice activity detection (VAD) stage 316 a, for example, a 256 ms audio buffer and 10 sub-bands are provided. For example, the 0-6 KHz frequency band [as specific frequency band] is divided to 
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to electronic apparatus comprising a microphone, first processor, and second processor) and Sun (directed to a sound signal in a specific frequency band) and arrived at an electronic apparatus comprising a microphone, first processor, and second processor, wherein controlling the electronic apparatus is based on sound signal in a specific frequency band. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).

Regarding Claim 2 and 12, Wu in view of Sun teaches all of Claim 1 and 11 limitations above. Furthermore, Wu teaches:
wherein the memory comprises a volatile memory, (Wu, Paragraph 110: memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM))
wherein the second processor comprises a circuit configured to supply power to the memory in the inactive state. (Wu, Paragraph 68: any microphone detects the awakening word, it sends an awakening signal, for example a high voltage [as supply power via circuit], to pull down a SYS_INT signal and thereby awakens the algorithm unit [as second processor])

Regarding Claim 3 and 13, Wu in view of Sun teaches all of Claim 2 and 12 limitations above. Furthermore, Wu teaches:
wherein the data stored in the memory includes booting data used to convert the second processor to an active state (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor])

Regarding Claim 4 and 14, Wu in view of Sun teaches all of Claim 1 and 11 limitations above. Furthermore, Wu teaches:
a controller connected to the first processor and the second processor, (Wu, Figure 7, Paragraph 99: algorithm unit [as connected to first processor] may include: a state converting module 701 [as controller]; Paragraph 100: a state converting module 701 is configured to obtain an awakening signal sent from a speech detecting unit [as connected to second processor] located on the smart device)
wherein the controller is configured to transmit a signal to the second processor to activate the second processor based on receiving the trigger signal. (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent [as transmitted signal] from a speech detecting unit located on the smart device, convert the algorithm unit [as activated second processor] from a standby state into an activated state)


wherein the controller is configured to supply power to the memory in the low power mode.  (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent; Wu, Paragraph 68: awakening signal, for example a high voltage [as supply power])

Regarding Claim 6 and 16, Wu in view of Sun teaches all of Claim 1 and 11 limitations above. Furthermore, Sun teaches:
wherein the specific frequency band is a 100Hz to 500Hz band. (Sun, Paragraph 53: the 0-6 KHz frequency band [as specific frequency band] is divided to 10-bands)
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to sensing a sound signal through the microphone in the low power mode) and Sun (directed to a sound signal in a specific frequency band) and arrived at sensing a sound signal in a specific frequency band through the microphone in the low power mode. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).


a storage configured to store a noise extraction algorithm for performing noise filtering and echo canceling, (Wu, Paragraph 67: the algorithm unit may perform arithmetic processing [as storing a noise extraction algorithm] for the obtained speech signal in a predetermined manner, including echo removal, reverberation removal and sound source positioning [as performing noise filtering and echo canceling])
wherein the second processor is configured to perform the speech recognition based on extracting a noise of the sound signal using the noise extraction algorithm. (Wu, Figure 7, Paragraph 99: algorithm unit [as second processor] may include a signal processing module 702; Paragraph 101: signal processing module 702 is configured to obtain a speech signal sent from the speech detecting unit and obtained by the speech detecting unit, perform arithmetic processing for the speech signal in a predetermined manner, and send a processed speech signal to a control system of the smart device, to complete a corresponding control operation.
Regarding Claim 9 and 19, Wu in view of Sun teaches all of Claim 1 and 11 limitations above. Furthermore, Wu teaches:
a communication interface including a circuit, (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22)
wherein the electronic apparatus includes a remote controller configured to control an external device, and (Wu, Figure 8, Paragraph 112: Computer system/server 12 [as remote controller] may also communicate with one or more external devices 14 such as a keyboard, a 
wherein the second processor is configured to control the communication interface to transmit a user command obtained based on the speech recognition to the external device. (Wu, Paragraph 16: speech detecting unit transmitting the obtained speech signal to the algorithm unit so that the algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner, and sends a processed speech signal [as transmitted user command] to a control system of the smart device, to complete a corresponding control operation [as user command])

Regarding Claim 10 and 20, Wu in view of Sun teaches all of Claim 1 and 11 limitations above. Furthermore, Wu teaches:
a communication interface including a circuit, (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22; Computer system/server 12 [which includes Input/Output (I/O) interfaces 22] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12)
wherein the second processor is configured to enter a speech recognition mode and to control the communication interface to transmit a received sound signal to an external server that performs the speech recognition based on identifying that the sound signal includes a trigger word. (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to enter a speech 

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Sun, and in view of Owens et. al. (Foreign Patent Document WO 2018/075417 A1), hereinafter Owens. 
Regarding Claim 7 and 17, Wu in view of Sun teaches all of Claim 1 and 11 limitations above, with the exception of the following that Wu in view of Sun does not teach:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone.
However, Owens teaches:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone. (Owens, Paragraph 23, Lines 9-11: microphones 130 may include any type of transducer capable of acquiring acoustic data, including… a piezoelectric microphone; microphones 130 could implement far-field technology to acquire/detect the voice (acoustic 15 data) of a user from a particular distance)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bundalo et. al. (US Patent Document US 2019/0005953 A1) teaches voice detection circuit 138A to determine whether human speech is present in the digital audio signal before first memory buffer circuit 136A outputs the received digital audio signal (Bundalo, Paragraph 138).
Giaimo et. al. (Foreign Patent Document WO 2013/074552 A1) teaches a flash ROM 106 may store executable code that is loaded during an initial phase of a boot process when the multimedia console 100 is powered ON (Giaimo, Paragraph 38).
Mulbregt et. al. (Foreign Patent Document WO 2013/163113 A1) teaches a digital signal processor (DSP) or other low-power, secondary 15 processing unit of an electronic device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658